DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/2/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. 2018/0104955 A1) in view of Suzuki et al. (U.S. 2014/0043409 A1).
Kawate et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid container (20, Title, §0072 and Fig. 4) comprising: 
a cassette (13, §0073 and Fig. 4); 
a liquid container bag (60, §0073 and Fig. 4) mounted in the cassette so as to contain liquid to be ejected from a liquid ejection apparatus (11, §0058 and Fig. 1); 
a connection member (66) arranged at an opening part of the liquid container bag, the opening part being located at an end of the liquid container bag (§0098 and Fig. 6); 
a holding member (85, 90) including a linker portion (85) having opposite ends of which one end is connected to the connection member and the other end is located in an inside of the liquid container bag so as to extend into the inside of the liquid container bag, and a spacer portion (90) connected to the other end of the linker portion (§0101 and Fig. 7); and 
a tube (80: 81, 82) with one end fitted to the spacer portion and an other end fitted to the connection member so as to draw out liquid from the liquid container bag  (§0098 and Fig. 7); 
the spacer portion having a main groove (95) for fitting the one end of the tube and an auxiliary groove (96) communicating with the main groove such that a non-contact space is formed partially in the main groove as arranged between an inner lateral surface of the main groove and an outer lateral surface of the tube fitted to the main groove and the auxiliary grove is held in communication with the non-contact space (§§0106-0110 and Figs. 11-12).
Regarding Claim 2, wherein the non-contact space is formed at least in a region located as opposing the opening of the main groove for receiving the tube to be fitted to (Figs. 11-12).
Regarding Claim 3, wherein the non-contact space is formed in a part of the main groove including a combination of inner lateral surfaces that form a right angle or an obtuse angle when viewed as a cross-section that is perpendicular to the extending direction of the main groove (Figs. 9, 11-12).
Regarding Claim 4, wherein the linker portion and the spacer portion of the holding member are integrally formed (§0101; please note that the teaching “the coupling member 85 is connected integrally with the spacer member 90” is regarded as reading on this limitation).
Regarding Claim 5, wherein the liquid container bag has flexibility and the spacer portion is interposed between an upper surface and a lower surface of the liquid container bag in a state where the liquid container is mounted in the liquid ejection apparatus (§§0073-0074, 0096-0101 and Figs. 11-12).
Regarding Claim 6, wherein the main groove includes a first groove on one surface side of the spacer portion and a second groove on another surface side that differs from the one surface side of the spacer portion and the tube includes a first tube to be fitted to the first groove and a second tube to be fitted to the second groove (Figs. 9-12).
Regarding Claim 7, wherein the first groove is located in an upper part of the spacer portion and the second groove is located in a lower part of the spacer portion in a state where the liquid container is mounted in the liquid ejection apparatus (Figs. 1, 4-6, 9-12).
Regarding Claim 8, wherein the spacer portion has a first top region that is located closest to the upper surface of the liquid container bag and a second top region that is located closest to the lower surface of the liquid container bag, and the first groove is arranged in the first top region, and the second groove is arranged in the second top region (Figs. 9-12).
Regarding Claim 13, wherein the cross-sectional area of the flow path of a part of the second tube that is to be fitted to the second groove is greater than the cross-sectional area of the flow path of a part of the first tube that is to be fitted to the first groove (§0117).
Regarding Claim 14, wherein the first tube and the second tube have the same outer diameter and the wall thickness of the second tube is less than the wall thickness of the first tube (§0117), while the width of the first groove is the same as the width of the second groove (Figs. 9, 11-12).
Regarding independent Claim 15, a liquid container (20, Title, §0072 and Fig. 4) to be mounted in a liquid ejection apparatus (11, §0058 and Fig. 1), the liquid container containing liquid to be ejected from the liquid ejection apparatus, the liquid container comprising: 
a liquid container bag (60) containing liquid, the liquid container bag having an inner space and an opening part (§0073 and Fig. 4); 
at least one tube (80: 81, 82) arranged in the inner space of the liquid container bag and having a first end open to the inner space of the liquid container (§0098 and Fig. 7); 
a connection member (66) fitted to the opening part of the liquid container bag and connected to a second end of the tube (§0098 and Fig. 6); and 
a holding member (85, 90) supported by the connection member and arranged in the inner space of the liquid container bag to hold the tube (§0101 and Fig. 7), 
the holding member having at least a groove (95, §§0106-0110 and Figs. 11-12), 
the groove having a profile having a corner part in a cross section perpendicular to the extending direction of the groove (Fig. 9).
Regarding Claim 16, wherein 
the holding member includes a linker portion (85) and a spacer portion (90, §0101 and Fig. 7), 
the spacer portion is arranged between an upper surface and a lower surface of the liquid container bag, the spacer portion having a first top region that is located closest to the upper surface of the liquid container bag and a second top region that is located closest to the lower surface of the liquid container bag, in a state where the liquid container is mounted in the liquid ejection apparatus, and 
the spacer portion has: a first main groove for receiving one end portion of a first tube to be fitted to (Figs. 9-11) and a first auxiliary groove communicating with the first main groove, in the first top region (96, Figs. 9-11); and 
a second main groove for receiving one end portion of a second tube to be fitted to and a second auxiliary groove communicating with the second main groove, in the second top region (Figs. 9-11).
Kawate et al. do not disclose the following claimed limitations:
Regarding independent Claim 1, the main groove for fitting the one end of the tube receiving the one end of the tube to be fitted thereinto, and the tube fitted to the main groove being tube fitted into the main groove.
Regarding Claim 9, wherein the tube is fitted into the main groove by a length that is greater than or equal to the outer diameter of the tube.
Regarding Claim 10, wherein the tube is fitted into the main groove by a depth that is greater than or equal to half of the outer diameter of the tube.
Regarding Claim 11, wherein the first groove has a width that is less than or equal to the outer diameter of the first tube and the second groove has a width that is less than or equal to the outer diameter of the second tube.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the length, depth and width of the interacting portions of the groove and the tube and arrive at the limitations of Claims 9-11, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a groove for fitting a tube be fitted thereinto, and the tube fitted to the groove being tube fitted into the groove, taught by Kawate et al. for the purpose of omitting a cylindrical connection tubes 92a, 93a of Kawate et al. while reliably retaining the tube, thus simplifying the manufacturing of the holding member. (The optimization of the length, depth and width of the interacting portions of the groove and the tube would be obvious to one of ordinary skill in the art. See MPEP 2144.05.)
Regarding independent Claim 15, the groove receiving the tube, a portion of the tube other than the second end is fitted into the groove.
Suzuki et al. disclose the following claimed limitations:
Regarding independent Claim 1, a groove (286) for fitting a tube (240) be fitted thereinto, and the tube fitted to the groove being tube fitted into the groove (§0163 and Fig. 13). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the fitting of the tube into the groove of Suzuki et al. into the liquid container of Kawate et al. to omit a cylindrical connection tubes 92a, 93a of Kawate et al. while reliably retaining the tube, thus simplifying the manufacturing of the holding member.
Regarding independent Claim 15, a groove (286) receiving a tube (240), a portion of the tube other than the second end is fitted into the groove (§0163 and Fig. 13). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the a groove receiving a tube of Suzuki et al. into the liquid container of Kawate et al. to omit a cylindrical connection tubes 92a, 93a of Kawate et al. while reliably retaining the tube, thus simplifying the manufacturing of the holding member.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. 2018/0104955 A1) in view of Owaki et al. (U.S. 2009/0122125 A1).
Kawate et al. disclose the following claimed limitations:
Regarding independent Claim 17, a method of manufacturing a holding member (85, 90, §0101 and Fig. 7) to be used in a liquid container having a cassette (13, §0073 and Fig. 4) and a liquid container bag (60, §0073 and Fig. 4), the holding member including a linker portion (85) with one end connected to a connection member and an opposite end connected to a spacer (90) and extending into the inside of the liquid container bag, and a tube (80: 81, 82) with one end fitted to the spacer portion and an opposite end fitted to the connection member, the method comprising: 
forming, a main groove for receiving the one end of the tube to be fitted thereinto on one of opposite lateral surfaces of the spacer portion of the holding member (§0109 and Figs. 11-12); 
forming, an auxiliary groove held in communication with the main groove and one of opposite lateral surfaces of the connection member (§0109 and Figs. 11-12); 
forming, another main groove for receiving one end of the tube to be fitted thereinto on the other of the opposite lateral surfaces of the spacer portion of the holding member (§0109 and Figs. 11-12); and 
forming, another auxiliary groove held in communication with the other main groove and the other of the opposite lateral surfaces of the connection member (§0109 and Figs. 11-12), 
where in each of the main groove portion and the another main groove portion, having a combination of lateral surfaces forming a right angle or an obtuse angle as a cross-section perpendicular relative to the extending direction of the main groove (Fig. 9).
Regarding Claim 18, integrally molding the holding member (§0101; please note that the teaching “the coupling member 85 is connected integrally with the spacer member 90” is regarded as reading on this limitation).
Kawate et al. do not disclose the following claimed limitations:
Regarding independent Claim 17, using a main groove portion of a first wall of a first mold, using an auxiliary groove portion of the first wall of the first mold, using another main groove portion of a second wall of a second mold, and using another auxiliary groove portion of the second wall of the second mold to form the respective portions of the holding member.
Regarding Claim 18, using the first mold and the second mold.
Owaki et al. disclose the following claimed limitations:
Regarding independent Claim 17, using appropriate features of a first mold and a second mold (upper and lower parts of mold 200, §§0060-0061 and Figs. 6B, 7) to form the respective portions of a holding member (34, §0037 and Fig. 5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the molding steps of Owaki et al. into the method of manufacturing a holding member of Kawate et al. to optimize the manufacturing of the holding member from a moldable resin.
Regarding Claim 18, using the first mold and the second mold (§0060 and Fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the first mold and a second mold of Owaki et al. into the method of manufacturing a holding member of Kawate et al. to optimize the manufacturing of the holding member from a moldable resin.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of a liquid container that includes wherein the first tube and the second tube have the same outer diameter and the same wall thickness and the width of the second groove is greater than the width of the first groove but less than the outer diameter of the second tube. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853